Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 7/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Specifically, the Applicants have argued US restriction practice (MPEP 803) when the action mailed was a unity of invention (MPEP 1850).  Lack of search burden is not is not a consideration in unity of invention analysis.  Claim 18 is considered WITHDRAWN without traverse. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). Specifically, the limitations “a first crystal phase and a second crystal phase during an operation, the second crystal phase being different from the first crystal phase” and “wherein during the operation, the thermoelectric material portion includes a first temperature region having a first temperature, and a second temperature region having a second temperature lower than the first temperature of the first temperature region, and a ratio of the first crystal phase to the second crystal phase in the first temperature region is larger than a ratio of the first crystal phase to the second crystal phase in the second temperature region” render the claim indefinite because the limitations are not structural, but what happens during steps of their use, rendering it impossible to determine infringement when the device is not in operation.  
Claims 6 and 7 are purely steps for the use of the device (exposing to pressure). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 5,900,071 to Harman.
Regarding Claim 1, Harman teaches a thermoelectric material element comprising: 
a thermoelectric material portion 20 composed of a thermoelectric material that includes a first crystal phase and a second crystal phase during an operation, the second crystal phase being different from the first crystal phase (when material 20 is heated in operation it will enter a second crystal phase, see Fig. 4); 
a first electrode disposed in contact with the thermoelectric material portion (top 22); and 
a second electrode (bottom 22) disposed in contact with the thermoelectric material portion and disposed to be separated from the first electrode, wherein during the operation, the thermoelectric material portion includes a first temperature region having a first temperature, and a second temperature region having a second temperature lower than the first temperature of the first temperature region, and a ratio of the first crystal phase to the second crystal phase in the first temperature region is larger than a ratio of the first crystal phase to the second crystal phase in the second temperature region (device shown in Fig. 4 is identical to the device claimed and will behave identically in operation).

Regarding Claim 2, Harman teaches the thermoelectric material element according to claim 1, wherein the first temperature region includes a maximum temperature portion having a highest temperature, the second temperature region includes a minimum temperature portion having a lowest temperature, and the ratio of the first crystal phase to the second crystal phase becomes smaller from the maximum temperature portion toward the minimum temperature portion (device shown in Fig. 4 is identical to the device claimed and will behave identically in operation).

Regarding Claim 3, Harman teaches the thermoelectric material element according to claim 2, wherein during the operation, a direction from the maximum temperature portion toward the minimum temperature portion is inclined relative to a direction from a region at which the first electrode and the thermoelectric material portion are in contact with each other toward a region at which the second electrode and the thermoelectric material portion are in contact with each other (device shown in Fig. 4 is identical to the device claimed and will behave identically in operation).

Regarding Claim 6, Harman teaches the thermoelectric material element according to claim 1, wherein in a compound of which the thermoelectric material portion is composed, a ratio of cation atoms included in the first crystal phase is different from a ratio of cation atoms included in the second crystal phase (device shown in Fig. 4 is identical to the device claimed and will behave identically in operation).

Regarding Claim 7, Harman teaches the thermoelectric material element according to claim 1, wherein a carrier concentration in the second crystal phase during the operation is lower than a carrier concentration in the second crystal phase before the operation (device shown in Fig. 4 is identical to the device claimed and will behave identically in operation).

Regarding Claim 8, Harman teaches the thermoelectric material element according to claim 1, wherein during the operation, a temperature difference is less than 2 K between a region at which the first electrode and the thermoelectric material portion are in contact with each other and a region at which the second electrode and the thermoelectric material portion are in contact with each other (device shown in Fig. 4 is identical to the device claimed and will behave identically in operation).

Regarding Claim 9, Harman teaches the thermoelectric material element according to claim 1, wherein the thermoelectric material portion is composed of a chalcogenide (SnSe).

Regarding Claim 10, Harman teaches the thermoelectric material element according to claim 1, wherein the thermoelectric material portion is composed of Cu2Se, SnSe, Ag2Se, Ag2Te, or a compound obtained by adding a transition metal element to one of the Cu2Se, the SnSe, the Ag2Se, the Ag2Te.

Regarding Claim 14, Harman teaches the thermoelectric material element according to claim 1, wherein the thermoelectric material portion is composed of SnSe, and the thermoelectric material portion has a temperature falling within a range of 130°C to 530°C during the operation (device shown in Fig. 4 is identical to the device claimed and will behave identically in operation).

Regarding Claim 15, Harman teaches the thermoelectric material element according to claim 1, wherein the first crystal phase is a cubic or orthorhombic crystal (SnSe is cubic).

Regarding Claim 16, Harman teaches a power generation device comprising the thermoelectric material element recited in claim 1 (Col. 1 line 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harman as applied to Claim 10 in view of U.S. Pat. Pub. No. 20200152849  to He et al. (He) and further in view of U.S. Pat. Pub. No. 20120090656 to Snyder et al. (Snyder).
Regarding Claim 11, Harman teaches the thermoelectric material element according to claim 10, but does not explicitly teach that the thermoelectric material portion is composed of a compound obtained by adding Ni, Ti, or Zr to the Cu2Se.
However, in analogous art, He teaches that Cu2Se and SnSe are interchangeable as P type thermoelectrics (see MPEP 2144.06). Snyder teaches the use of Cu2Se doped with nickel as a thermoelectric [0007-0008]. It would have been obvious to the person of ordinary skill at the time of filing to modify Harman with the Ni doped Cu2Se of Snyder to achieve a higher thermoelectric efficiency afforded by a given material system [0004].

Regarding Claim 13, Harman, He and Snyder teach the thermoelectric material element according to claim 1, wherein the thermoelectric material portion is composed of Cu2Se, and the thermoelectric material portion has a temperature falling within a range of 50°C to 130°C during the operation (Sun teaches the use of Cu2Se as discussed above, and the device would react identically in operation).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harman as applied to Claim 10 in view of U.S. pat. Pub. No. 20160099396 to Lee et al. (Lee).
Regarding Claim 12, Harman teaches the thermoelectric material element according to claim 10, but does not explicitly teach that the thermoelectric material portion is composed of a compound obtained by adding Sc, Ti, or Zr to the SnSe.
However, in analogous art, Lee teaches doping SnSe with Ti. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Lee to induce conduction of the electrons or conduction of the holes, thereby improving a power factor, as taught by Lee [0061].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Harman
Regarding Claim 17, Harman teaches the thermoelectric material element according to claim 10, but does not explicitly teach its use in an optical sensor. However, Harman teaches thermoelectrics have a wide variety of uses (Col. 1 line 44). The person of ordinary skill having the benefit of Harman can decide to use the invention in any heat generating device to extract power therefrom.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/               Primary Examiner, Art Unit 2812